
	
		112th CONGRESS
		2d Session
		S. 970
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate additional segments and
		  tributaries of White Clay Creek, in the States of Delaware and Pennsylvania, as
		  a component of the National Wild and Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the
			 White Clay Creek Wild and Scenic River
			 Expansion Act of 2011.
		2.Designation of segments of White Clay
			 Creek, as scenic and recreational riversSection 3(a)(163) of the Wild and Scenic
			 Rivers Act (16 U.S. C. 1274(a)(163)) is amended—
			(1)in the matter preceding subparagraph
			 (A)—
				(A)by striking 190 miles and
			 inserting 199 miles; and
				(B)by striking the recommended
			 designation and classification maps (dated June 2000) and inserting
			 the map entitled ‘White Clay Creek Wild and Scenic River Designated Area
			 Map’ and dated July 2008, the map entitled ‘White Clay Creek Wild and Scenic
			 River Classification Map’ and dated July 2008, and the map entitled ‘White Clay
			 Creek National Wild and Scenic River Proposed Additional Designated
			 Segments-July 2008’;
				(2)by striking subparagraph (B) and inserting
			 the following:
				
					(B)22.4 miles of the east branch beginning at
				the southern boundary line of the Borough of Avondale, including Walnut Run,
				Broad Run, and Egypt Run, outside the boundaries of the White Clay Creek
				Preserve, as a recreational river.
					;
				and
			(3)by striking subparagraph (H) and inserting
			 the following:
				
					(H)14.3 miles of the main stem, including
				Lamborn Run, that flow through the boundaries of the White Clay Creek Preserve,
				Pennsylvania and Delaware, and White Clay Creek State Park, Delaware beginning
				at the confluence of the east and middle branches in London Britain Township,
				Pennsylvania, downstream to the northern boundary line of the City of Newark,
				Delaware, as a scenic
				river.
					.
			3.Administration of White Clay
			 CreekSections 4 through 8 of
			 Public Law 106–357 (16 U.S.C. 1274 note; 114 Stat. 1393), shall be applicable
			 to the additional segments of the White Clay Creek designated by the amendments
			 made by section 2.
		
	
		
			Passed the Senate
			 December 30, 2012.
			
			Secretary
		
	
	
	
